Title: To Benjamin Franklin from Jonathan Williams, Jr., 13 August 1784
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond Sir.
Havre de Grace 13. Augt 1784.

I should have called on you before my Departure if I had not been detained so long in Paris, that I expected to find you in bed and I was determined not to Stop myself ’till I came hither. The inclosed from my Father in Law will give you an Idea of his Business & Situation. I hope to have the pleasure of seeing you in about 15 days in the mean Time I remain as ever yours most dutifully & affectionately Yours.

J Williams J

 
Addressed: A Son Excellence / Monsr Le Docteur Franklin / Ministre des Etats Unis / en son Hotel A Passy / prés Paris.
Notation: Williams 13 Augt.— 1784.—
